DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 07/07/2022 have been entered. Claims 1-3, 6-9, 11, 13 and 14 are amended and claims 15-22 are newly canceled. Claims 1-22 remain pending in the application. 
Applicant’s amendments filed 07/07/2022 have been fully considered overcome claim objection previously set forth in the Non-Final Office Action mailed 01/25/2022.  
Applicant's amendments filed 07/07/2022 with respect to the rejection of
claims 8 and 11 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claims 8 and 11 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant’s arguments filed 7/07/2022, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment.
On page 10 of Remarks with respect to the limitation, mixing, in a four-port waveguide structure, a second portion of the microwave waveform and the amplitude modulated waveform to produce a first signal and a second signal, Applicant alleges that the RF bridge (318) of K472 differs in numerous ways from the Applicant's magic tee and the "mixing" step by stating that
K472 discloses the use of an RF bridge (318) having just one signal exiting the RF bridge, "signal 346 exiting Δ port 332"; and 
a comparison of Applicant's Figure IA and FIG. 3 of K472, clearly illustrate that the Applicant's magic tee is different from the RF bridge of K472 by, among other things, having both "a first signal and a second signal". 
Examiner respectfully disagrees. 
Kamieniecki472 teaches Applicant’s magic tee and the mixing step, because at least Para 0068 disclosed RF bridge 318 to output or produce a first signal (i.e., any signal reflected from 0 degree at port 328) and a second signal (i.e., any signal reflected from 180 degree at port 330), where a signal 346 having both signals from ports 328 and 330 exits from Δ port 332 (Para 0068, “When a signal is applied at a sum port (.SIGMA. port) 326 of hybrid 324, that signal is equally divided in phase and amplitude and appears at both a 0-degree port 328 and a 180-degree port 330. Any signal reflected from 0-degree port 328 appears in phase at a delta port (.DELTA. port) 332; any signal reflected from 180-degree port 330 appears 180 degrees out of phase at .DELTA. port 332”; Para 0071, “The signal returning from resonance branch 336 exits hybrid 324 from .DELTA. port 332 as a signal 346”).
On page 11 of Remarks with respect to the limitation, Applicant alleges the simple switching of K472's "ultrahigh frequency (UHF) range" with the "microwave signal" of Chazelas would render the original system and method as described in K472 inoperable. 
Examiner respectfully disagrees. 
Para 0009 in Kamieniecki472 discloses photoconductive decay (PCD) methods using either radio frequency techniques (RF-PCD) or microwave reflectance techniques (.mu.-PCD), where “In .mu.-PCD, a microwave beam is directed to the sample and the reflected microwave power, which is proportional to the conductance of the sample, is measured”. That is, the RF range techniques taught by Kamieniecki472 may be applied to microwave range techniques.  It is further noted that both a microwave frequency range and an ultrahigh frequency (UHF) range are a part of a radio frequency (RF) range. Therefore, under Examiner’s interpretation and the Kamieniecki472’s disclosure addressed above, the "microwave signal" of Chazelas may be modified for "ultrahigh frequency (UHF) range" of Kamieniecki472.

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 02/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 5, 10, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki (US PGPUB US 2013/0257472 A1, hereinafter referred to as “Kamieniecki472”) (cited in IDS dated 01/07/2021), in view of Chazelas et al. (US 1 A, hereinafter referred to as “Chazelas”) (cited in IDS dated 01/07/2021).
Regarding Claim 1 Kamieniecki472 teaches A steady-state microwave conductivity method (Para 0061, “A system and a method for measuring the photoconductance”; Para 0062, “probe 200 for electrical characterization of semiconductor sample 202 operates in the radio frequency (RF) range”), comprising: modulating a light beam to form a modulated light having a modulation frequency ω1 (Fig. 3; Para 0067, “A pulse generator 310 in controller 304 controls the intensity of the light emitted by light source 302 and the duration and repetition frequency of the illumination pulses, which may be rectangular pulses”); producing a microwave waveform (Fig. 3; Para 0068, “generates an RF signal 314”, “subjected to radio frequency (RF) electromagnetic radiation, preferably ultrahigh frequency (UHF) electromagnetic radiation”); exposing a sample (Fig. 3, sample 202) to the modulated light and a first portion of the microwave waveform to produce an amplitude modulated waveform (Fig. 3; Para 0066, “sample 202 is illuminated with light from light source 302”; Para 0068, “Sample 202 is also subjected to ... ultrahigh frequency (UHF) electromagnetic radiation”; Para 0069, “One-half of signal 314a is sent into a resonance branch 336”); mixing, in a four-port waveguide structure (Para 0068, “ RF bridge 318 is constructed …., which is a passive RF coupling device that includes four ports), a second portion of the microwave waveform (Fig. 3; Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338”) and the amplitude modulated waveform to produce a first signal and a second signal (Fig. 3; Para 0068, “Any signal reflected from 0-degree port 328 appears in phase at a delta port (delta port) 332”, “any signal reflected from 180-degree port 330 appears 180 degrees out of phase at delta port 332”; Para 0071, “Power splitter 354 sends a first portion 346a of signal 346 to an RF power meter 356 and a second portion 346b of signal 346 through a second amplifier 358”); and creating a frequency-filtered amplified difference signal based on ω1 (Fig. 3; Para 0071, “Output signals 362a and 362b enter ... pass through low-pass filters 364a and 364b, respectively, which remove high frequency components from the signals. … the results are combined to determine a magnitude of the signal”), wherein: the frequency-filtered amplified difference signal represents a photoconductivity parameter of the sample (Fig. 3; Para 0075, “After RF bridge 318 is balanced, a photoconductance measurement is performed on sample 202”).
Kamieniecki472 fails to explicitly teach where radio frequency (RF) is a microwave. However, Chazelas teaches "methods of measurement related to optical or microwave reflectometry" (Fig. 1a; Col 1, In 43-45; microwave reflectometry is in the analogous field to the microwave conductivity) using a microwave. 
Kamieniecki472 and Chazelas are both considered to be analogous to the claimed invention because it is in the same field of measuring microwave conductivity or microwave reflectometry.  Therefore, it would have been obvious to one of ordinary skill in the art to have included the modulation frequency of Chazelas to the method of Kamieniecki472 because the chosen frequency is of "the desired spatial resolution and of the phase precision that can be achieved by the microwave measurements", taught by Chazelas at least at Col 3, In 49-51.
	
Regarding claim 2, Kamieniecki472 teaches producing the light beam using a light source (Fig. 3, light source 302) comprising at least one of a xenon arc lamp, a supercontinuum laser, or a light emitting diode (Para 0066, “Light source 302 is, for instance, a laser diode emitting light”).

	Regarding claim 5, Kamieniecki472 teaches the method wherein the exposing comprises placing the sample in a microwave resonator (Fig. 3; Para 0062, “Probe 200 is inductively coupled to sample 202 to form an inductance-capacitance (LC) resonance circuit that is sensitive to the conductivity of semiconductor sample 202”).
 
Regarding claim 10, Kamieniecki472 teaches calculating the photoconductivity parameter as a photoconductance ΔG (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation”).

Regarding claim 12, Kamieniecki472 teaches the calculating comprises plotting ΔG (Fig. 5; Para 0073, “the photoconductance, shown by curve B”). Kamieniecki472 does not explicitly disclose the method in the same embodiment wherein the plotting comprising plotting ΔG versus a wavelength of the modulated light. However, Kamieniecki472 teaches the method in another embodiment comprising ΔG versus a wavelength of the modulated light (Para 0128, “The wavelength dependence of photoconductance also provides data for distinguishing between different types of imperfections in a sample”). It would have been obvious to one of ordinary skill in the art to have included the plotting ΔG versus a wavelength of the modulated light step of Kamieniecki472 in another embodiment to the method of Kamieniecki472 in view of Chazelas for "distinguishing between different types of imperfections in a sample", taught by Kamieniecki472 at least at Para 0128. 

Regarding claim 13, Kamieniecki472 fails to explicitly disclose the microwave waveform has a frequency between about 1 GHz and 100 GHz. 
However, Chazelas teaches the microwave waveform has a frequency is between about 1 GHz and 100 GHz (Col 3, In 42-47, “The modulation frequency (the frequency of the signal 11) may, depending on the use of the device, have a value ranging, for example, from 1 GHz to several tens of GHz ... a laser diode that is modulated in amplitude”). 
It would have been obvious to one of ordinary skill to have modified Kamieniecki472 to include wherein ω2 is between about 1 GHz and 100 GHz as disclosed by Chazelas as this would have provided a desired spatial resolution and precision for a particular use of the method, taught by Chazelas at least at Col 3, In 42-51. 

Regarding claim 14, Kamieniecki472 fails to explicitly disclose the microwave waveform has a frequency between about 8.2 GHz and about 12.4 GHz. 
However, Chazelas teaches the microwave waveform has a frequency between about 8.2 GHz and about 12.4 GHz (Col 3, In 42-47, “The modulation frequency (the frequency of the signal 11) may, depending on the use of the device, have a value ranging, for example, from 1 GHz to several tens of GHz ... a laser diode that is modulated in amplitude”). 
It would have been obvious to one of ordinary skill to have modified Kamieniecki472 to include wherein ω2 is between about 8.2 GHz and about 12.4 GHz as disclosed by Chazelas as this would have provided a desired spatial resolution and precision for a particular use of the method, taught by Chazelas at least at Col 3, In 42-51.

Regarding claim 19, Kamieniecki472 teaches further comprising, prior to the exposing and the mixing, splitting the microwave wave form into the first portion and the second portion (Fig. 3, 316, 314a and 314b; Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338”; Para 0071, “Power splitter 354 sends a first portion 346a of signal 346 to an RF power meter 356 and a second portion 346b of signal 346 through a second amplifier 358”), wherein after the splitting, neither the first portion or the second portion are amplified prior to the exposing and mixing (Para 0069 and 0071). It is noted that a first portion 346a of signal 346 and a second portion 346b of signal 346 sent from power splitter 354 are both not amplified before exposing and mixing as taught by Kamieniecki472 at least at Fig. 3, Para 0069 and 0071.

Regarding claim 20, Kamieniecki472 teaches wherein the sample comprises a thin film comprising at least one of a perovskite, an OPV, a CIGS, or CdT (Para 0007, “non-silicon photovoltaic material is often based on compound semiconductors (e.g., copper indium gallium diselenide, or CIGS)”).

2.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and further in view of Diaz (US 6,473,048 B1, hereinafter referred to as “Diaz”) (cited in IDS dated 01/07/2021).
Regarding claim 3, neither Kamieniecki472 nor Chazelas explicitly discloses filtering the light beam produced by the light source to create a filtered light, wherein: the light beam produced by the light source has a first bandwidth, and the filtered light has a second bandwidth that is narrower than the first bandwidth. However, Diaz teaches a steady-state microwave conductivity method (Col 1, In 19-20, “highly transmissive and conductive frequency selective microwave devices”). Diaz teaches filtering the light beam produced by the light source to create a filtered light (Col 11, In 39-41, “Only that frequency is selected, and thus the ring coupler functions as an extremely narrow single band filter”), wherein: the light beam produced by the light has a first bandwidth, and the filtered light has a second bandwidth that is narrower than the first bandwidth (Fig. 13; Col 11, In 39-41, “The ring resonator 1320 thus serves to couple the signals at the resonant frequency signals from one transmission line to the other. At all other frequencies, however, the ring resonator 1320 is essentially transparent and the transmission lines are thus totally uncoupled from each other due to the large distance between them”). 
Diaz is considered to be analogous to the claimed invention because it is in the same field of measuring microwave conductivity. Therefore, it would have been obvious to one of ordinary skill in the art to have included the filtering step of Diaz to the method of Kamieniecki472 in view of Chazelas because "they allow closer packing in the spectrum of competing signals", taught by Diaz at least at Col 11, In 52-53. 

Regarding claim 6, Kamieniecki472 further teaches the exposing comprises: impinging the microwave waveform onto the sample  (Fig. 3; Para 0062, “Probe 200 also provides for the illumination of sample 202 with an illumination pulse of light”); and receiving the amplitude modulated waveform  (Fig. 3; Para 0061, “A probe 200, which is inductively coupled to sample 202, senses the change in conductivity as a result of the induced photoconductance”; Para 0063; Fig 2, A detection coil 206). 
Neither Kamieniecki472 nor Chazelas explicitly discloses … using a first antenna … a second antenna, wherein the first antenna may be the same as the second antenna or the first antenna may be an antenna distinct from the first antenna. However, Diaz teaches a steady-state microwave conductivity method (Col 1, In 19-20: “highly transmissive and conductive frequency selective microwave devices”) comprising a first antenna … second antenna … the first antenna may be the same as the second antenna or the first antenna may be an antenna distinct from the first antenna (Col 8, In 67 - Col 9, In 2; Fig 1A, “a plurality of antennas 112 and 122 (only two shown) each for receiving and/or transmitting signals at an assigned frequency or frequency range”). It would have been obvious to one of ordinary skill in the art to have included the antenna of Diaz to the method of Kamieniecki472 in view of Chazelas because "interference between adjacent antennas is reduced" (Col 9, In 11-12).

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and further in view of Rao et al. (US PGPUB US 2011/0273705 A1, hereinafter referred to as “Rao”) (cited in IDS dated 01/07/2021).
Neither Kamieniecki472 nor Chazelas explicitly discloses splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15% of the modulated light, and the reference photodiode produces a frequency reference signal proportional to ω1. 
However, Rao teaches a method of measuring including exposing a sample to light (Para 0009, “there is provided a sensor probe for obtaining measurements in a liquid ... light source propagates into the flow-through area, at least some light side-scattered by material in the flow through area is collected by at least two of the light sensors, and at least some light that is not absorbed or side-scattered in the flow-through area is collected by a third of the at least three light sensors”; Para 0036, “light intensity of the light source 110 is monitored”). Rao further teaches splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15% of the modulated light (Para 0031, “A beam splitter 180 is positioned between the light source 110 and the collimating tens 160 for reflecting a portion of the light from the light source 110 towards reference photodiode 190. The beam splitter 180 is preferably configured to reflect at preferably no more than approximately 10% of the light towards the reference photodiode 190. The remaining light that is not reflected or absorbed by the beam splitter 180 is transmitted to the collimating lens 160”), which is proportional to the measurement light (Para 0036, “The total output tight intensity of the light source 110 is monitored by the reference photodiode 190. This is important in order to quantify the absorbance, which is some fraction of the total light intensity. The reference photodiode monitors keeps track of any fluctuation in the output light intensity of the light source 110”). 
Rao is considered to be analogous to the claimed invention because it is in the same field of measurement including exposing a sample to light. It would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 in view of Chazelas to incorporate the teaching of Rao by including “splitting the modulated light into a first portion and a second portion; directing the first portion to a reference photodiode; and directing the second portion to the sample, wherein: the first portion is between 5% and 15%, and the reference photodiode produces a frequency reference signal proportional to ω1“ as disclosed by Rao to provide monitoring of any fluctuations in the intensity of the light source, taught by Rao at least at Para 0036.

4.	Claims 8 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in further in view of Ju (US PGPUB US 2006/0152229 A1, hereinafter referred to as “Ju”) (cited in IDS dated 01/07/2021).
Regarding claim 8, Kamieniecki472 teaches splitting the microwave waveform into the first portion of the microwave waveform and the second portion of the microwave waveform (Fig. 3; Para 0069, “One-half of signal 314 a is sent into a resonance branch 336”; Para 0069, “The other half of signal 314 a is sent through 0-degree port 328 to a reference branch 338”); directing the first portion of the microwave waveform  (Fig. 3; Para 0069, “One-half of signal 314 a is sent into a resonance branch 336”; Para 0070, “Resonance branch 336 contains probe 200”; Para 0062, “Probe 200 also provides for the illumination of sample 202 with an illumination pulse of light”); and directing the second portion of the microwave (Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338”)  to the four-port waveguide structure (Para 0068; Fig 3, hybrid 324). 
Neither Kamieniecki472 nor Chazetas explicitly discloses directing the first portion of the microwave waveform through a first isolator to the sample; and directing the second portion of the microwave waveform through a second isolator. However, Ju teaches a "measuring method with the microwave is adopted in the noncontact conductivity measurement" (Para 0002) wherein a microwave is directed through an isolator (Fig. 1; Para 0014, “The microwave oscillating ... is applied to a silicon wafer 150 through an isolator 120”). 
Ju is considered to be analogous to the claimed invention because it is in the same field of measuring noncontact conductivity with a microwave. Therefore, it would have been obvious to one of ordinary skill to have modified Kamieniecki472 in view of Chazelas to incorporate the teaching of Ju by including the isolator of Ju to the method of Kamieniecki472 in view of Chazelas because isolators "decrease the standing wave which has an influence on the instrument operation", taught by Ju at least at Para 0014.

Regarding claim 17, Kamieniecki472 teaches further comprising, after producing the microwave waveform and before the four-port waveguide structure, passing the second portion of the microwave through a variable phase-shifter configured to shift the second portion between zero degrees and 180 degrees (Para 0069, “The other half of signal 314a is sent through 0-degree port 328 to a reference branch 338 … the signal is reflected with a phase shift of 180 degrees; the signal returning to hybrid 324 then has a phase shift equal to 180 degrees plus twice the phase shift of line stretcher 342 and variable attenuator 340”).

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in further in view of the article entitled "Quantitative analysis of time-resolved microwave conductivity data." by Reid et al. (hereinafter referred to as “Reid”) (cited in IDS dated 01/07/2021).
Kamieniecki472 teaches the calculating comprises: ΔG = ΔP/P (Para 0073, “Vpc-Vp (5 µm)”) ΔP is a first microwave power reflected from at least one of the sample, the microwave resonator, or the antenna (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation (i.e., “ΔVpc/Vp(5 µm) = (Vpc-Vp(5 µm))/Vp(5 µm))”), and P (Para 0073, “Vp(5 µm)”) is a second microwave power reflected from at least one of the sample, the microwave resonator, or the antenna (Para 0073, “The change in photoconductance is normalized to the photoconductance at 5 µm separation (i.e., ΔVpc/Vp(5 µm) = (Vpc-Vp(5 µm))/Vp(5 µm))”). Kamieniecki472 fails to explicitly disclose the calculating comprises: ΔG = - (1/K) ΔP/P, where K is a sensitivity factor of the microwave resonator or an antenna. 
However, Reid teaches wherein the calculating comprises: ΔG = -(1/K)( Δ P/P) where K is a sensitivity factor of the microwave resonator or an antenna (Page 9). It would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 to include the calculating ΔG as disclosed by Reid as this would have provided a known relationship to calculate ΔG as the corresponding change in sample conductance, taught by Reid at least at Page 9.

6.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in view of Diaz and further in view of Kamieniecki (US PGPUB US 2011/0301892 A1, hereinafter referred to as “Kamieniecki892”) (cited in IDS dated 01/07/2021).
Regarding claim 4, Kamieniecki472 in view of Chazelas and Diaz does not explicitly disclose chopping the filtered light to create the modulated light. However, Kamieniecki892 teaches chopping the filtered light to create the modulated light (Para 0038, “Light source 15 … each light emitter 125 … intensity modulated using an ... mechanical chopper”; That is, Kamieniecki892 teaches chopping the light, generated from the light emitter 125, using the mechanical chopper, and the chopping light is modulated to create the modulated light). 
Kamieniecki892 is considered to be analogous to the claimed invention because it is in the same field of characterizing the electrical properties of semiconductor wafers and illuminating a spot on the sample with at least one light source (Abstract). Therefore, it would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 to include chopping the filtered light to create the modulated light as disclosed by Kamieniecki892 as this would have provided a desired spatial resolution and precision for a particular use of the method, taught by Kamieniecki892 at least at Para 0038 and 0059-0062.

Regarding claim 22, Kamieniecki472 in view of Chazelas and Diaz does not explicitly disclose wherein the impinging the microwave waveform onto the sample is performed with the sample positioned on a metal electrode surface. 
However, Kamieniecki892 teaches wherein the impinging the microwave waveform onto the sample is performed with the sample positioned on a metal electrode surface (Para 0038, “wafer support 121 is in direct contact with the back surface of the wafer sample (i.e., sapphire substrate 13 for wafer sample 11) and pickup electrode 133 is separated from the outer surface of the wafer structure”). 
It would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 to include positioning the sample on an electrode surface by Kamieniecki892 as this would have provided the sample impinged by the microwave waveform taught by Kamieniecki892 at least at Para 0038.

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kamieniecki472, in view of Chazelas and in further in view of Kusama et al (US 5081414A, hereinafter referred to as “Kusama”) (cited in IDS dated 01/07/2021).
Kamieniecki472 in view of Chazelas fails to explicitly teach, but Kusama teaches the four-port waveguide structure is a magic tee (Col 6, lines 25-27, “In FIG. 9, the microwave energy oscillated by a microwave oscillator 1 is directed to a waveguide 8 via a magic tee 4”). 
Kusama is considered to be analogous to the claimed invention because it is in the same field of measure the lifetime of a semiconductor material by directing microwave energy into the semiconductor material. Therefore, it would have been obvious to one of ordinary skill to have modified the method of Kamieniecki472 in view of Chazelas to incorporate the teaching of Kusama to thereby apply a magic tee, taught by Kusama at least at Col 6, lines 25-27, for a four-port waveguide such as a RF bridge 318 including four ports disclosed in Kamieniecki472. 


Allowable Subject Matter
Claims 9, 15-16 and 18 are object to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner's statement for the reasons for allowance:
Regarding claim 9, the claim feature “the photoconductivity parameter is determined by at least one of the difference of ω1 and ω2 or the sum of ω1 and ω2” was not found in the prior art. 
Regarding claim 15, the claim feature “receiving the first portion of the microwave waveform at a first port of a circulator, wherein the circulator redirects the first portion of microwave waveform through a second port of the circulator to the sample resulting in the amplitude modulated waveform, and redirecting the reflected amplitude modulated waveform through a third port of the circulator” was not found in the prior art. 
Claims 16 would also be allowable due to its dependence on claim 15.

Regarding claim 18, the claim feature “the frequency-filtered amplified difference signal is calculated from at least one of subtracting the first signal from the second signal or measuring a difference signal resulting from the destructive interference” was not found in the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866   




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858